DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002231654).
With regard to claim 1, Kawaguchi teaches a laser irradiation apparatus (FIG. 1), comprising: a 
laser generating device (14a) configured to generate a laser beam (10); and a flotation unit (15, 16) configured to cause a workpiece (1) to float (pg. 3, ln. 18-19), the workpiece (1) being to be irradiated with the laser beam (10) (FIG. 1), wherein the flotation unit (15, 16) includes a first region (region extending from one gas bearing 16 up to another gas bearing 16) and a second region (region outward of a gas slider device 15 in the transport direction), the first region and the second region are disposed so that, as viewed in a plan view, the first region is configured to cause the workpiece to float by utilizing ejection and suction of a gas (pg. 3, ln. 35-36; FIGS. 1 & 2), and the second region is configured to cause the workpiece to float by utilizing ejection of a gas without suction of a gas (“The gas slider device 15 blows a 
	Kawaguchi does not state explicitly within a single embodiment that “a focal point of the laser beam (10) is superposed on the first region and the focal point of the laser beam is not superposed on the second region”, however, the citation does teach that “The gas bearing 16 adjusts the flying height of the glass substrate 1 by simultaneously blowing and sucking gas onto the glass substrate 1 near the irradiation position of the laser beam 10” (pg. 3, ln. 35-36).   However, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to understand that as the laser beam 10 is near the “gas bearing 16” in which gas is blown and sucked on workpiece 1, a focal point of the laser beam would be within the aforementioned area (see 16 illustrated in FIG. 2) as a matter of routine experimentation to enhance a laser function of the subject workpiece.   
With regard to claims 2, 12, and 14 it is submitted that with the limitation of the flotation unit further includes a third region disposed between the first region and the second region, the third region is configured to cause the workpiece to float by utilizing ejection and suction of a gas, and the first region and the third region are configured to allow the gas in the first region and the gas in the third region to be controlled independently from each other in the first region and the third region, although the prior art citation does not explicitly teach a third region as claimed, it is submitted that as region with identifier 16 in FIG. 2 teaches both ejection/suction whereas the region with identifier 15 in FIG. 2 teaches only ejection, such a modification would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as an obvious duplication of parts (see MPEP 2144.VI.B – Duplication of Parts) as each of the subject areas of identifiers 15 and 16 are controlled independently.
With regard to claim 3, Kawaguchi teaches the first region includes a first gas ejecting unit configured to cause the workpiece to float by ejecting a gas upward; and a plurality of first intake pores configured to suck in a gas present between the workpiece and the first region (“The gas bearing 16 adjusts the flying height of the glass substrate 1 by simultaneously blowing and sucking gas onto the glass substrate 1 near the irradiation position of the laser beam 10”, pg. 3, ln. 35-36).
With regard to claim 11,  Kawaguchi teaches a laser irradiation apparatus (FIG. 1), comprising: a 

	Kawaguchi does not state explicitly within a single embodiment that “a focal point of the laser beam (10) is superposed on the first region and the focal point of the laser beam is not superposed on the second region”, however, the citation does teach that “The gas bearing 16 adjusts the flying height of the glass substrate 1 by simultaneously blowing and sucking gas onto the glass substrate 1 near the irradiation position of the laser beam 10” (pg. 3, ln. 35-36).   However, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to understand that as the laser beam 10 is near the “gas bearing 16” in which gas is blown and sucked on workpiece 1, a focal point of the laser beam would be within the aforementioned area (see 16 illustrated in FIG. 2) as a matter of routine experimentation to enhance a laser function of the subject workpiece.   
Kawaguchi further teaches a flatness of a surface of the first region that opposes the workpiece is smaller than a flatness of a surface of the second region that opposes the workpiece (first region which includes 16 is smaller than second region which includes 15 as illustrated in FIG. 2).
With regard to claim 13, Kawaguchi teaches a laser irradiation apparatus (FIG. 1), comprising: a 
laser generating device (14a) configured to generate a laser beam (10); and a flotation unit (15, 16) configured to cause a workpiece (1) to float (pg. 3, ln. 18-19), the workpiece (1) being to be irradiated with the laser beam (10) (FIG. 1), wherein the flotation unit (15, 16) includes a first region (region extending from one gas bearing 16 up to another gas bearing 16) and a second region (region outward of a gas slider device 15 in the transport direction), the first region and the second region are disposed so that, as 
Kawaguchi does not state explicitly within a single embodiment that “a focal point of the laser beam (10) is superposed on the first region and the focal point of the laser beam is not superposed on the second region”, however, the citation does teach that “The gas bearing 16 adjusts the flying height of the glass substrate 1 by simultaneously blowing and sucking gas onto the glass substrate 1 near the irradiation position of the laser beam 10” (pg. 3, ln. 35-36).   However, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to understand that as the laser beam 10 is near the “gas bearing 16” in which gas is blown and sucked on workpiece 1, a focal point of the laser beam would be within the aforementioned area (see 16 illustrated in FIG. 2) as a matter of routine experimentation to enhance a laser function of the subject workpiece.     Further, Kawaguchi teaches a deflection amount of the workpiece held when the workpiece passes through the first region is smaller than the deflection amount of the workpiece held when the workpiece passes through the second region (first region includes suction portion which would result in a reduced deflection amount, pg. 3, ln. 27-36).
With regard to claim 15, the claim is directed to a laser irradiation method which includes essentially the same limitations as that of the laser irradiation apparatus of claim 1 except in method form, and as such, with respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
.   

With regard to claim 17, the claim is directed to a laser irradiation method which includes essentially the same limitations as that of the laser irradiation apparatus of claim 13 except in method form, and as such, with respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)".  
With regard to claim 18, the claim is directed to a laser irradiation method which includes essentially the same limitations as that of the laser irradiation apparatus of claim 13 except in method form, and as such, with respect to the method step claimed, to the extent that the prior art apparatus .  
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002231654) in view of Yamasaki (US 20070017442).
With regard to claim 4, Kawaguchi teaches the invention as detailed above; however, the prior art does not teach the limitation of the first gas ejecting unit is constituted by a porous member, and the plurality of first intake pores are disposed evenly in a surface of the porous member that opposes the workpiece.   However, Yamasaki teaches the feature of eliciting the floating of a body for processing, through ejection and suction of a gas, by causing a gas to be ejected out of a porous material, and by sucking the gas through suction holes; and the feature of providing suction holes uniformly (FIG. 6) via a porous section 51 of porous member 50 via a gas supply channel 53 and suction apertures 52.   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawaguchi reference, to include the first gas ejecting unit is constituted by a porous member, and the plurality of first intake pores are disposed evenly in a surface of the porous member that opposes the workpiece, as suggested and taught by Yamasaki, for the purpose of providing an enhanced securement mechanism of the workpiece (para. [0012]).
With regard to claim 5, the limitations of the third region includes a second gas ejecting unit configured to cause the workpiece to float by ejecting a gas upward; and a plurality of second intake pores configured to suck in a gas present between the workpiece and the third region would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art in view of the teachings of Yamasaki which teaches the feature of eliciting the floating of a body for processing, through ejection and suction of a gas, by causing a gas to be ejected out of a porous material, and by sucking the gas through suction holes; and the feature of providing suction holes uniformly (FIG. 6) via a porous section 51 of porous member 50 via a gas supply channel 53 and suction apertures 52.   

With regard to claim 7, the limitation of the second region includes a third gas ejecting unit configured to cause the workpiece to float by ejecting a gas upward would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as an obvious duplication of parts (see MPEP 2144 VI.B. – Duplication of Parts) as each of the subject areas of identifiers 15 and 16 (FIG. 2) are controlled independently in Kawaguchi (pg. 3, ln. 18-36).
With regard to claim 8, with regard to the limitation of an amount of a gas fed to the first gas ejecting unit and an amount of a gas fed to the second gas ejecting unit can be controlled independently from each other, and an amount of a gas sucked in through the first intake pores and an amount of a gas sucked in through the second intake pores can be controlled independently from each other, such a limitation is taught by Kawaguchi as each of the subject areas of identifiers 15 and 16 (FIG. 2) are controlled independently (pg. 3, ln. 18-36).
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002231654) in view of Arao (JP 2004179653)
With regard to claims 9 and 19, Kawaguchi teaches disposed in the first region (area of 16 of FIG. 2) are a lower unit (12) disposed below a conveyance path of the workpiece (1), the lower unit (12) including a gas ejecting unit and a plurality of intake pores, the gas ejecting unit being configured to cause the workpiece to float by ejecting a gas upward, the plurality of intake pores being configured to suck in a gas present between the workpiece and the lower unit (“the gas bearing 16 adjusts the flying height of the glass substrate 1 by simultaneously blowing and sucking gas onto the glass substrate 1 near 
With regard to claims 10 and 20, Arao teaches a space (via nozzle 109) is formed in the upper unit (108), the space allowing the laser beam to pass therethrough, and a sealing gas is fed through the space onto an irradiation region of the laser beam on the workpiece (laser beam and gas enter nozzle 109 as illustrated in FIG. 1).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761